           Case 1:21-mc-00040-AWI-SKO Document 16 Filed 07/27/21 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          Case No.: 1:21-MC-00040-AWI-SKO
12                Plaintiff,                            [PROPOSED] ORDER ADOPTING FINDINGS
                                                        AND RECOMMENDATIONS AND FINAL
13          v.                                          ORDER OF GARNISHMENT
14   JASON WILSON,                                      Criminal Case No.: 1:14-CR-00187-DAD-BAM
15                Defendant and Judgment Debtor.

16
     THE CARLSTAR GROUP LLC,
17   (and its Successors and Assignees)
18                GARNISHEE.
19

20          On April 20, 2021, the United States filed an Application for Writ of Continuing Garnishment
21 (wages) against Defendant and Judgment Debtor, Jason Wilson’s, non-exempt disposable wages,

22 earnings, commissions, and bonuses and it requested to receive the statutorily authorized litigation

23 surcharge. ECF 1. The Clerk of the Court issued the Writ and Clerk’s Notice of Instructions to the

24 Judgment Debtor. ECFs 4, 5. The United States served the Writ and related documents on The Carlstar

25 Group LLC. (“Garnishee”) and Wilson. ECFs 6, 7.

26          On May 17, 2021, the Garnishee filed its Acknowledgment of Service and Answer of Garnishee
27 stating that Wilson is an employee of the Garnishee. See ECF 10. Wilson did not file a claim of

28



30 FINAL ORDER OF GARNISHMENT                       1
          Case 1:21-mc-00040-AWI-SKO Document 16 Filed 07/27/21 Page 2 of 3

 1 exemption to the proposed garnishment, did not object to the Garnishee’s answer, did not request a

 2 hearing, and did not otherwise object to the United States’ garnishment action.

 3          Pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302, on June 9, 2021, the Magistrate Judge

 4 issued findings and recommendations that recommended that the United States’ request for final order

 5 of garnishment be granted and ordered that any objections were due within fourteen days after service.

 6 ECF 13. The United States served the findings and recommendations on Wilson that same day. ECF

 7 14. Wilson did not object and the time to do so has passed. See Docket.

 8          In accordance with 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de novo review of the

 9 case. Having carefully reviewed the entire file, the Court concludes that the Magistrate Judge’s findings

10 and recommendations are supported by the record and by proper analysis.

11          Accordingly, IT IS HEREBY ORDERED that:

12          1.     The June 9, 2021 Findings and Recommendation (Doc. No. 11) is GRANTED;

13          2.     The United States’ Request for Findings and Recommendations for Final Order of

14                 Garnishment (Doc. No. 13) is GRANTED;

15          3.     Garnishee The Carlstar Group, LLC is directed to pay the Clerk of the United States

16                 District Court 25% of Defendant Jason Wilson’s ongoing and non-exempt disposable

17                 wages, earnings, commissions, and bonuses;

18          4.     Garnishee The Carlstar Group, LLC, is directed to pay the Clerk of the United States

19                 District Court the amount of non-exempt disposable wages, earnings, commissions, and

20                 bonuses already withheld as a result of the writ, within fifteen (15) days of the filing of

21                 the Final Order;

22          5.     Payment shall be made in the form of a cashier’s check, money order or company draft,

23                 made payable to the Clerk of the Court and delivered to the United States District Court,

24                 Eastern District of California, 501 I Street, Room 4-200, Sacramento, California 95814.

25                 The criminal docket number (1:14-CR-00187-DAD-BAM) shall be stated on the payment

26                 instrument;

27          6.     Garnishee The Carlstar Group, LLC, shall garnish $7,591.51 of Judgment Debtor’s

28                 wages, representing the litigation surcharge, once the judgment balance of $62,904.46 is


      FINAL ORDER OF GARNISHMENT                         2
30
          Case 1:21-mc-00040-AWI-SKO Document 16 Filed 07/27/21 Page 3 of 3

 1                satisfied. Garnishee shall pay the litigation surcharge to the United States Department of

 2                Justice via a single payment within twenty (20) days of the garnished wages

 3                accumulating to the $7,591.51 surcharge amount.

 4         7      To make its payment to the Department of Justice, Garnishee The Carlstar Group, LLC,

 5                shall deliver a cashier’s check, money order or company draft in the sum of $7,591.51

 6                made payable to the “United States Department of Justice” and mailed overnight to the

 7                U.S. Bank Government Lockbox, Attn: DOJ Production Manager/Box 790363, 1005

 8                convention Plaza, SL-MO-C2G1, St. Louis, MO 93101. The check shall state, “CDCS

 9                Number 2015A73324” on the face of the check.

10         8.     The Court shall retain jurisdiction to resolve matters through ancillary proceedings in the

11                case, if necessary; and

12         9.     This garnishment shall be terminated when (1) the United States seeks to terminate the

13                writ or (2) when the judgment and litigation surcharge are fully satisfied.

14
     IT IS SO ORDERED.
15

16 Dated: July 27, 2021
                                               SENIOR DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28


      FINAL ORDER OF GARNISHMENT                       3
30
